Exhibit 10.2

Exhibit C-1

MILLENNIUM BROKERAGE GROUP, LLC
EMPLOYMENT AGREEMENT

          THIS AGREEMENT, is made by and between William L. Zelenik (the
“Employee”) and MILLENNIUM BROKERAGE GROUP, LLC, a Tennessee limited liability
company (the “Company”), effective as of ______________, 2005 (the “Effective
Date”).

          WITNESSETH:

          WHEREAS, the Company is engaged in the life insurance brokerage
business, representing and marketing the products of various insurance carriers.

          WHEREAS, the Company desires to retain and employ Employee as Chief
Executive Officer upon the terms and subject to the conditions of this
Agreement.

          WHEREAS, the execution and delivery of this Agreement is a condition
precedent to the closing of the transactions contemplated by that certain
Membership Interest Purchase Agreement dated September ___, 2005, by and among
Employee, the Company, all other members of the Company, Enterprise Financial
Services Corp. (“Enterprise”) Millennium Holding Corporation, Inc., a Missouri
corporation and ________________ (the “Purchase Agreement”).

          NOW, THEREFORE, for the reasons set forth above, and in consideration
of the mutual promises and agreements herein set forth, the Company and Employee
agree as follows:

          1.     Employment.  Subject to the terms and conditions set forth in
this Agreement, the Company hereby employs Employee for the Contract Term as
hereafter defined.  During the Contract Term, Employee shall serve as Chief
Executive Officer and shall have such duties and responsibilities as are
customarily assigned to individuals serving in such position and such other
duties as the Board of Governors (the “Board”) of the Company may from time to
time specify consistent with such position.  Employee shall comply with all
polices and procedures of the Company generally applicable to employees of the
Company and to the extent consistent with the provisions of this Agreement.  The
duties and responsibilities Employee is to perform hereunder shall be conducted
primarily within the Nashville, Tennessee metropolitan area.  Employee may be
required from time to time to perform his duties hereunder on an occasional
basis at such other places as the Board shall designate or as the interests or
business opportunities of the Company may require; provided, however, that
without Employee’s consent, the Employee shall not be required to relocate his
residence from the Nashville, Tennessee metropolitan area.  Employee hereby
accepts such employment and agrees to serve the Company in such capacities for
the term of this Agreement.  During the Contract Term, Employee shall report
directly to the Chief Executive Officer of Enterprise.




          2.     Term of Employment.  Except as otherwise provided herein, the
term of this Agreement shall commence on the Effective Date and end on the
“Third Installment Closing Date,” as defined in the Purchase Agreement (the
“Contract Term”).  The Contract Term may be extended by mutual written agreement
of Employee and the Company upon such terms, provisions and conditions which are
mutually acceptable to Employee and the Company.  Notwithstanding any expiration
of this Agreement at the end of the Contract Term, to the extent that Employee
remains an employee of the Company thereafter, unless the parties otherwise
agree in writing, (i) the obligations of the Company under Sections 4, 6 and 11
of this Agreement shall remain applicable and (ii) the obligations of Employee
under Sections 7, 8, 9 and 11 of this Agreement shall remain applicable.

          3.     Devotion to Duties.  Employee agrees that during the Contract
Term Employee will devote all of his skill, knowledge, commercial efforts and
customary working time to the conscientious and faithful performance of his
duties and responsibilities to the Company except for  (i) permitted vacation
time and absence for sickness or similar disability and (ii) to the extent that
it does not interfere with the performance of Employee’s duties hereunder, such
reasonable time as may be devoted to the fulfillment of Employee’s civic and
charitable activities.  Employee will use his best good faith efforts to promote
the success of the Company’s business and will cooperate fully with the Board in
the advancement of the best interests of the Company.  During the Contract Term,
Employee will not be gainfully employed in any professional business other than
that of the Company and those matters set forth on Exhibit A, attached hereto. 
Notwithstanding the foregoing, no provision of this Section 3 shall prohibit the
Employee from engaging in “personal production,” as such term is commonly
understood within the life insurance industry, with respect to life insurance
products and annuity products (“Personal Production”).

          4.     Compensation of Employee.

 

          4.1   Base Salary.  During the Contract Term, the Company shall pay to
Employee as compensation for the services to be performed by Employee a base
salary of $275,000.00 per year (the “Base Salary”).  The Base Salary shall be
payable in installments in accordance with the Company’s normal payroll practice
and shall be subject to such income and employment tax withholdings and other
ordinary employee withholdings as may be required by law.

 

 

 

          4.2   Targeted Bonus. In addition to the compensation set forth
elsewhere in this Section 4, beginning in 2006 and continuing in each year or
portion thereof during the Contract Term and any extensions thereof, the
Employee shall qualify for a targeted annualized bonus as determined below
(“Targeted Bonus”) based upon meeting certain financial and operating goals
which will be mutually agreed upon by the Company and Employee in writing not
later than the Company’s January Board meeting commencing in 2006 and each
subsequent year thereafter (the financial and operating goals for 2006 and
subsequent years are referred to herein as “Targets”).  The established Targets
shall be consistent with the operating budgets, capital budgets and strategic
plans for the Company as adopted by the Company’s Board.  Within 75 days after
the end of each calendar year, the Board shall make a good faith determination
as to the extent to which the Targets have been met or exceeded for the
then-ended calendar year.  If the Targets have been met for the 2006 calendar
year, then Employee shall receive a minimum Targeted Bonus of $100,000.00.  If
the Targets for a subsequent calendar year are met, Employee shall receive a
Targeted Bonus with respect to such calendar year as the Board

2




 

may determine, subject to the condition that, if the Targets are met, the sum of
annual base compensation plus Targeted Bonus for such subsequent calendar year
is at least $350,000.  In the event that the established Targets are exceeded in
any calendar year, then Employee shall be entitled to receive additional bonus
amounts above the Targeted Bonus as may be determined in the discretion of the
Board.  If the Board determines that the Targets have not been fully met, but
minimum thresholds as may be established by the Board have been met, the Board
shall make a good faith determination as to the extent the Targets have been met
and determine the amount of such Targeted Bonus to be awarded to the Employee
based proportionately upon the extent to which the Targets are determined to
have been met.  If the Targets for the 2006 calendar year and subsequent
calendar years are met, the Board will review and consider an increase in the
amount of Targeted Bonus for the following calendar year.  Employee shall also
be eligible to receive such other bonuses or incentive payments as may be
approved by the Board.

 

 

 

          4.3   Benefits.  Employee shall be entitled to participate, during the
Contract Term, in all regular employee benefit and deferred compensation plans
provided by the Company (to the extent such participation is not restricted by
the Internal Revenue Code of 1986 (the “Code”)), including, without limitation,
any savings, Section 401(k) plan, incentive stock plan, dental and medical
plans, life insurance and disability insurance, such participation to be as
provided in said employee benefit plans in accordance with the terms and
conditions thereof as in effect from time to time and subject to any applicable
waiting period.  Employee shall also be entitled to four weeks of paid vacation
during each year of the Contract Term, provided that any vacation not used in
any year shall not be carried over to any subsequent year of Employee’s
employment by the Company.  Employee shall be entitled to recognize as holidays
all days recognized as such by the Company pursuant to the policies of its
parent company.

 

 

 

          4.4   Reimbursement of Expenses.  The Company will provide for the
payment or reimbursement of all reasonable and necessary expenses incurred by
Employee in connection with the performance of his duties under this Agreement
in accordance with the Company’s expense reimbursement policy, as such may
change from time to time.

 

 

 

          4.5   Annual Compensation Review.  The Board will review all facets of
Employee’s compensation and benefits as set forth in this Section 4 no less
often than annually, on the same compensation review cycle as the other officers
of the Company and officers of Enterprise.  The Board, pursuant to the
provisions of the Second Amended and Restated Operating Agreement of the Company
(the “New Operating Agreement”), may make annual adjustments to the elements of
Employee’s compensation and benefits, subject to the provisions of this Section
4 and so long as such adjustments cause Employee’s compensation and benefits to
be at least as favorable as set forth in this Agreement.

3



          5.     Termination of Employment.

 

           5.1   Termination for Cause.  “Termination for Cause”, as hereinafter
defined, may be effected by the Company, pursuant to the provisions of the New
Operating Agreement, at any time during the term of this Agreement by written
notification to Employee, specifying in detail the basis for the Termination for
Cause. Not later than thirty (30) days after Termination for Cause, Employee
shall be paid all accrued salary, vested deferred compensation, if any, (other
than pension plan, Section 401(k) plan, or profit sharing plan benefits which
will be paid in accordance with the terms of the applicable plan), any benefits
under any plans of the Company or Enterprise in which Employee is a participant
to the full extent of Employee’s rights under such plans, accrued vacation pay,
and any appropriate business expenses incurred by Employee reimbursable by the
Company in connection with his duties hereunder, all to the date of termination,
but Employee shall not be paid any other compensation or reimbursement of any
kind, including without limitation, severance compensation.  “Termination for
Cause” shall mean termination by the Company of Employee’s employment by the
Company by reason of (a) an order of any federal or state regulatory authority
having jurisdiction over the Company or any suspension, prohibition or loss of
license which restricts Employee’s ability to sell, market or service life
insurance products for the Company in any state or states which, taken
individually or together, constitute a substantial portion of the commission
revenue generated by Employee, (b) the willful failure or refusal of Employee
substantially to perform Employee’s duties hereunder; (c) a willful breach by
Employee of any material provision of this Agreement or of any other written
agreement with the Company or any of its Affiliates; (d) Employee’s commission
of a crime that constitutes a felony or other crime of moral turpitude or
criminal fraud; (e) chemical or alcohol dependency which materially and
adversely affects Employee’s performance of Employee’s duties under this
Agreement; (f) any act of disloyalty or breach of responsibilities to the
Company by Employee which is intended by Employee to cause material harm to the
Company; or (g) embezzlement (or attempted embezzlement) of any of the Company’s
funds or property.

 

 

 

          5.2   Termination Other Than for Cause.  Notwithstanding any other
provisions of this Agreement, the Company may effect a “Termination Other Than
For Cause”, as hereinafter defined, in accordance with the provisions of the New
Operating Agreement, at any time upon giving written notice to Employee of such
termination.


 

          (i)     Upon Termination Other Than For Cause, the Employee shall
execute a release and waiver of all claims with respect to Employee’s employment
against the Company, its Affiliates and their respective officers and directors
in substantially the form of Exhibit B attached hereto (the “Release”).

 

 

 

          (ii)     Within thirty (30) days of the Company’s acceptance of the
Release, the Company shall pay the Employee:

 

 

 

                    (A)     all accrued salary, vested deferred compensation
(other than pension plan, profit sharing plan, or Section 401(k) plan benefits
which will be paid in accordance with the applicable plan), accrued vacation
pay, any benefits under any plans of the Company or Enterprise in which Employee
is a participant to the full extent of Employee’s rights under such plans, and
any appropriate business expenses incurred by Employee in connection with
Employee’s duties hereunder, all to the date of termination; and

4




 

 

                    (B)     severance payment as provided in subsection 6.1.

 

 

 

 

 

          (iii)     “Termination Other Than for Cause” shall mean:

 

 

 

 

 

 

 

                               (A)     any termination by the Company of
Employee’s employment with the Company other than termination pursuant to
subsections 5.1, 5.3, 5.4 or 5.5; or

 

 

 

 

 

 

 

                    (B)     termination by Employee of Employee’s employment
with the Company (x) by reason of the Company’s willful breach of a material
provision of this Agreement, or (y) the assignment of Employee without
Employee’s consent to a position, responsibilities or duties of a materially
lesser status or degree of responsibility than Employee’s position,
responsibilities or duties as of the Effective Date (“Constructive
Termination”).


 

          5.3   Termination by Reason of Disability.  If, during the term of
this Agreement, Employee, in the judgment of the Board pursuant to the
provisions of the New Operating Agreement, (i) has failed to perform his duties
under this Agreement on account of illness or physical or mental incapacity, and
(ii) such illness or incapacity continues for a period of more than ninety
(90)consecutive days, or ninety (90)days during any 180 day period, the Company
shall have the right to terminate Employee’s employment hereunder by written
notification to Employee and payment to Employee of all accrued salary, vested
deferred compensation, if any, (other than pension plan, Section 401(k) plan or
profit sharing plan benefits which will be paid in accordance with the
applicable plans), accrued vacation pay, any benefits under any plans of the
Company or Enterprise in which Employee is a participant to the full extent of
Employee’s rights under such plans, and any appropriate business expenses
incurred by Employee in connection with his duties hereunder, all to the date of
termination, but Employee shall not be paid any other compensation or
reimbursement of any kind, including without limitation, severance compensation.

 

 

 

          5.4   Death.  In the event of Employee’s death during the term of this
Agreement, Employee’s employment shall be terminated as of the day of his death
and the Company shall pay to his estate or such beneficiaries as Employee may
from time to time designate all accrued salary, vested deferred compensation
(other than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan), any benefits under any plans of the
Company or Enterprise in which Employee is a participant to the full extent of
Employee’s rights under such plans, accrued vacation pay, and any appropriate
business expenses incurred by Employee in connection with his duties hereunder,
all to the date of termination, but Employee’s estate shall not be paid any
other compensation or reimbursement of any kind, including without limitation,
severance compensation.

5




 

          5.5   Voluntary Termination.  In the event of a “Voluntary
Termination,” as hereinafter defined, provided that Employee provides the
Company with at least sixty (60) days notice of such termination (which notice
and any requirement for service may be waived or shortened by the Company), the
Company shall within thirty (30) days after such termination pay all accrued
salary, vested deferred compensation, if any, (other than pension plan, Section
401(k) plan, or profit sharing plan benefits which will be paid in accordance
with the applicable plans), any benefits under any plans of the Company or
Enterprise in which Employee is a participant to the full extent of Employee’s
rights under such plans, accrued vacation pay, and any appropriate business
expenses incurred by Employee in connection with his duties hereunder, all to
the date of termination, but no other compensation or reimbursement of any kind,
including without limitation, severance compensation.  “Voluntary Termination”
shall mean termination by Employee of Employee’s employment other than (i)
Constructive Termination, (ii) termination by reason of Employee’s disability as
described in subsection 5.3, and (iii) termination by reason of Employee’s death
as described in subsection 5.4.

 

 

 

          5.6   Resignation Upon Termination.  Effective upon any termination
under this Section 5 or otherwise, Employee shall automatically and without
taking any further actions be deemed to have resigned from all positions then
held by him with the Company and all of its Affiliates.

          6.     Severance Compensation

 

          6.1   Termination Other Than for Cause.  In the event Employee’s
employment is terminated in a Termination Other Than For Cause and subject to
the provisions of subsection 5.2., Employee shall be paid as severance
compensation his Base Salary, at the rate payable at the time of such
termination, for the two year period beginning on the effective date for such
termination, plus (i) any accrued and unpaid Bonus due Employee under paragraph
4.3 of this Agreement and (ii) an amount equal to the Targeted Bonuses due
(based on the Base Salary then in effect) for the calendar year of Employee’s
termination and the following calendar year as though all requisite targets were
fully and completely achieved.  Notwithstanding any provision in this subsection
6.1 to the contrary, the Company may, in the Company’s sole discretion, by
delivery of a notice to Employee within 30 days following a Termination Other
Than For Cause, elect to remit to Employee a lump sum severance payment by bank
cashier’s check equal to the present value of the flow of cash payments that
would otherwise be paid to Employee pursuant to this subsection 6.2.  Such
present value shall be determined as of the date of delivery of the notice of
election by the Company and shall be based on a discount rate equal to the prime
rate, as reported in The Wall Street Journal, on the date of delivery of the
election notice.  If the Company elects to remit a lump sum severance payment,
the Company shall make such payment to Employee within 30 days following the
date on which the Company notifies Employee of its election.

 

 

 

          6.2   Termination Upon Any Other Event.  In the event of a Voluntary
Termination, Termination For Cause, termination by reason of Employee’s
disability pursuant to subsection 5.3 or termination by reason of Employee’s
death pursuant to subsection 5.4, Employee or his estate shall not be paid any
severance compensation.

6




          7.     Non-Competition; Non-Solicitation.

 

          7.1   Definitions. For purposes of this Agreement:

 

 

 

                    “Competition” means, whether directly or indirectly, (i)
owning any equity interest in a Competitive Operation, (ii) acting as a lender
of funds or credit to a Competitive Operation or (iii) acting as an officer,
manager, employee, consultant, independent contractor, adviser, director,
shareholder member, partner or sales representative of a Competitive Operation.

 

 

 

                    “Competitive Operation” means any entity that directly or
indirectly engages in or owns, invests in, manages or controls any venture or
enterprise engaged in the business of brokering, representing or marketing the
products of various life insurance carriers.

 

 

 

                    “Non-Competition Period” means the period commencing on the
Effective Date and continuing through and including the first anniversary of the
termination of Employee’s employment with the Company for any reason other than
the death of Employee.

 

 

 

                    “Enterprise Entities” means Enterprise and all business
entities Controlled by, under common Control with or Controlling Enterprise,
including without limitation the Company.  For purposes of the preceding
sentence “Control,” and any derivation thereof, with respect to a business
entity means the ownership of a majority of the voting equity securities or
equity interests thereof.

 

 

 

          7.2   Covenants.  Employee agrees that during the Non-Competition
Period, Employee shall not, directly or indirectly either for Employee’s own
account or for the benefit or for the account of any other person or entity:

 

 

 

                    (i)     Subject to Section 7.3(ii), engage in Competition in
the United States; or

 

 

 

                    (ii)     (A)    induce or attempt to induce or aid others in
inducing an employee of any of the Enterprise Entities to leave the employ of
such Enterprise Entity or in any way interfere with the relationship between the
Enterprise Entities and any of their respective employees; or (B) subject to
Section 7.3(ii), induce or attempt to induce any client, vendor, sales
representative, contractor, referral source, insurance company or other business
relation of any of the Enterprise Entities to cease doing business with such
Enterprise Entity or in any way interfere with the relationship between any
client, vendor, sales representative, contractor, referral source, insurance
company or other business relation and any of the Enterprise Entities.

 

 

 

          7.3     (i)      Nothing herein shall prohibit Employee from being a
passive owner of not more than five percent (5%) of the outstanding stock of any
class of securities of a Competitive Operation the equity securities of which
are traded on a national exchange, the Nasdaq Stock Market or the
over-the-counter market, so long as Employee has no active participation in the
business of such Competitive Operation.

7




 

                    (ii)     It shall not be a violation of Section 7.2(i) or
clause (B) of Section 7.2(ii) for Employee to engage in, and such provisions
shall not prevent Employee from engaging, in Personal Production.

 

 

 

          7.4     If, at the time of enforcement of this Agreement, a court
shall hold that the duration, scope, area or other restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.

          8.     Confidentiality and Non-Disclosure Agreement.

 

          8.1     Employee agrees that effective immediately, Employee shall
hold in strict confidence and shall not, without the express prior written
authorization of the Company specifically referencing this subsection 8.1, make
personal use of, nor disclose to any person, firm, corporation, partnership,
agency, commission, institution or other entity, any Trade Secret or other
Confidential Information relating to the Company, Enterprise or any other
Enterprise Entity, delivered to or obtained by Employee prior to or after the
date hereof.  Upon the Company’s request, Employee shall return all information
furnished to him related to the business of the Company without retaining any
copies in electronic or other form, provided that the Employee shall be entitled
to retain a copy of all information returned to the Company solely for file
protection purposes in connection with any potential litigation or other dispute
matters.

 

 

 

          8.2     As used in this Agreement, “Confidential Information”
includes, but is not limited to, the following: (i) financial statements and
other financial information, including pricing, profitability information,
budgets, projections, costs, licenses and forecasts; (ii) personnel information
including salary, benefits and other compensation policies and practices; (iii)
sales and marketing information including reports, strategies, techniques,
plans, products, contacts and customer lists; (iv) information relating to
computer hardware, customized software, inventions, improvements, data, reports
and manuals; and (v) any other information designated in writing by the Company
or any Enterprise Entity as confidential or proprietary in nature; provided that
Confidential Information shall exclude information: (vi) which Employee can
demonstrate was known to Employee before receipt thereof from the Company, (vii)
which Employee can demonstrate is learned by Employee from a third party
entitled to disclose it, (viii) which Employee can demonstrate becomes known
publicly other than through Employee, or (ix) the disclosure of which by
Employee is authorized by the Board, required by any legal requirement or
contemplated by any agreement to which the Company is a party.

 

 

 

          8.3     As used in this Agreement, the term “Trade Secret” means
information including a program, device, method, technique or process that:  (i)
derives economic value, actual or potential, from not being generally known to
and not being readily ascertainable by proper means by other persons who can
obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

8




 

          8.4     Employee acknowledges that the Company has represented that
any and all Confidential Information or Trade Secrets of the Company and the
Enterprise Entities are proprietary, unique and commercially sensitive in nature
and have been developed over time and reflect a substantial investment. 
Employee further acknowledges that the Company has represented that the Trade
Secrets of the Company and the Enterprise Entities are not a matter of public or
general knowledge in the industry or industries in which any of the Company and
the Enterprise Entities conduct business and that the Company and the Enterprise
Entities derive substantial economic value (actual or potential) from such
information.  Employee also acknowledges that the Company has represented that
the Company and the Enterprise Entities maintain substantial secrecy concerning
the Confidential Information and Trade Secrets and that, absent disclosure by
the Company or the Enterprise Entities to Employee, Employee could not otherwise
have readily ascertained by proper means and/or have acquired knowledge of such
Confidential Information and Trade Secrets.

          9.     Representations and Acknowledgments.

 

          9.1     Employee represents and warrants to the Company that the
execution and delivery of this Agreement does not conflict with or result in the
breach by Employee or violation by Employee of any other agreement to which
Employee is a party or by which Employee is bound.

 

 

 

          9.2     Employee acknowledges and agrees that:

 

 

 

                    (i)     the restrictive covenants set forth in Sections 7
and 8 hereof are reasonable and not more restrictive than necessary to protect
the Company’s and the other Enterprise Entities’ goodwill and other legitimate
business interests, including, without limitation, the Company’s and the other
Enterprise Entities’ strong interest in preserving and protecting their
respective Confidential Information and Trade Secrets;

 

 

 

                    (ii)     such covenants are reasonable in scope, area and
duration, particularly in light of Employee’s experience, relationship and
responsibilities with the Company; without limiting the foregoing, Employee
acknowledges that the market for the Company’s products and services is national
in scope and that the designation of the United States as the geographic area
covered by the non-competition provisions of subsection 7.2(i) is reasonable;
and

 

 

 

                    (iii)     the terms of Sections 7, 8 and 11 shall survive
and remain in effect following any termination of this Agreement.

9




          10.     Remedies.     Employee acknowledges that the extent of damages
to the Company from a breach of Sections 7 and/or 8 of this Agreement would not
be readily quantifiable or ascertainable, that monetary damages would be
inadequate to make the Company whole in case of such a breach, and that there is
not and would not be an adequate remedy at law for such a breach.  Therefore,
Employee specifically agrees that the Company is entitled to injunctive or other
equitable relief (without any requirement to post any bond or other security)
from a breach of Sections 7 and/or 8 of this Agreement, and hereby waives and
covenants not to assert against a prayer for such relief that there exists an
adequate remedy at law, in monetary damages or otherwise.

          11.     Non-Disparagement.  No party hereto nor any of its Affiliates,
officers,  directors or employees shall at any time during or after the Contract
Term whether in writing or orally, criticize, disparage or otherwise demean in
any way the other party or any Affiliate thereof or any of their respective
products, officers, directors, members, governors or employees.

          12.     Successors and Assigns; Third Party Beneficiaries.  This
Agreement shall be binding upon and inure to the benefit of the Company, each
Enterprise Entity and their respective successors and assigns and shall be
binding upon Employee and Employee’s legal representatives.  Each of the
Enterprise Entities, whether currently in existence or coming into existence
after the date hereof, is an intended third party beneficiary under and to this
Agreement and shall have the right to commence enforcement of all rights and
pursue all remedies of the Company under this Agreement as if an original party
hereto.  This Agreement is for the personal services of Employee and may not be
assigned by Employee.  

          13.     Modification or Waiver.  No amendment, modification, waiver,
termination or cancellation of this Agreement shall be binding or effective for
any purpose unless it is made in a writing signed by the party against whom
enforcement of such amendment, modification, waiver, termination or cancellation
is sought.  No course of dealing between or among the parties to this Agreement
shall be deemed to affect or to modify, amend or discharge any provision or term
of this Agreement.  No delay on the part of the Company or any Enterprise Entity
in the exercise of any of their respective rights or remedies shall operate as a
waiver thereof and no single or partial exercise by the Company or any
Enterprise Entity of any such right or remedy shall preclude other or further
exercise thereof.  A waiver of a right or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right or remedy on any other
occasion.

          14.     Severability.  Whenever possible, each provision and term of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision or term of this Agreement shall be
held to be prohibited by or invalid under such applicable law, then, subject to
the provisions of subsection 7.4, such provision or term shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating or
affecting in any manner whatsoever the remainder of such provisions or terms or
the remaining provisions or terms of this Agreement.

          15.     Entire Agreement.  This Agreement and the Purchase Agreement
and the other documents and agreements contemplated thereby, including without
limitation the Company’s Second Amended and Restated Operating Agreement, dated
as of the date hereof, contain the complete agreement concerning the employment
arrangement between the parties, including without limitation severance or
termination pay, and shall, as of the Effective Date, supersede all other
agreements or arrangements between the parties with regard to the subject matter
hereof.

10




          16.     Binding Agreement.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.  The obligations of the Company under
this Agreement shall not be terminated by reason of any liquidation,
dissolution, bankruptcy, cessation of business or similar event relating to the
Company.  This Agreement shall not be terminated by reason of any merger,
consolidation or reorganization of the Company, but shall be binding upon and
inure to the benefit of the surviving or resulting entity.

          17.     Manner of Giving Notice.  All notices, requests and demands to
or upon the respective parties hereto shall be sent by hand, certified mail,
overnight air courier service, in each case with all applicable charges paid or
otherwise provided for, addressed as follows, or to such other address as may
hereafter be designated in writing by the respective parties hereto:

 

To Company:

To Employee at his current

 

Millennium Brokerage Group, LLC

residential address on file with

 

611 Commerce Street, Suite 2606

the Company.

 

Nashville, TN  37203

 

 

c/o: _________________________

 

          Such notices, requests and demands shall be deemed to have been given
or made on the date of delivery if delivered by hand or by telecopy, on the next
following date if sent by nationally recognized overnight courier service or the
third business day after deposit in certified mail, postage prepaid. 

          18.     Headings.  The headings have been inserted for convenience
only and shall not be deemed to limit or otherwise affect any of the provisions
of this Agreement.

          19.     Choice of Law.  It is the intention of the parties hereto that
this Agreement and the performance hereunder be construed in accordance with,
under and pursuant to the laws of the State of Tennessee without regard to the
jurisdiction in which any action or special proceeding may be instituted.

          20.     Taxes.  The company may withhold from any payments made under
this Agreement all applicable taxes, including but not limited to income,
employment and social insurance taxes, as shall be required by law.

          21.     Voluntary Agreement; No Conflicts.  Employee hereby represents
and warrants to the Company that he is legally free to accept and perform his
employment with the Company, and that the complete performance of the
obligations pursuant to Employee’s employment will not violate any order or
decree of any governmental or judicial body or contract by which Employee is
bound.  The Company will not request or require, and Employee agrees not to use,
in the course of Employee’s employment with the Company, any information
obtained in Employee’s employment with any previous employer to the extent that
such use would violate any contract by which Employee is bound or any decision,
law, regulation, order or decree of any governmental or judicial body.

11




          22.     Certain Definitions.  As used herein, the following
definitions shall apply:

          “Affiliate” with respect to any person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of the first Person, a Person of which the first
Person is a Subsidiary, or another Subsidiary of a Person of which the first
Person is also a Subsidiary.

          “Control” With respect to any Person, means the possession, directly
or indirectly, severally or jointly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.

          “Person” Any natural person, firm, partnership, limited liability
company, association, corporation, company, trust, business trust, governmental
authority or other entity.

          “Subsidiary”  With respect to any Person, each corporation or other
Person in which the first Person owns or Controls, directly or indirectly,
capital stock or other ownership interests representing 50% or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

          23.     Dispute Resolution.

                    (a)     The Employee and the Company shall resolve any
claim, controversy or dispute arising out of or in connection with this
Agreement, or relating to or arising out of Employee’s employment with the
Company by compulsory arbitration in Chicago, Illinois.  Any such arbitration
shall be conducted according to the Commercial Arbitration Rules of the AAA. 
Notwithstanding the provisions of this Section, the Company may seek and obtain
appropriate restraining orders and temporary or permanent injunctions in a court
proceeding without engaging in arbitration with respect to any alleged violation
of the covenants contained in Sections 7 and 8.  The Employee shall invoke his
right to arbitrate any claim, controversy or dispute with or against the Company
only after first attempting to resolve it through the exhaustion of the employee
problem solving mechanism contained in Company’s Employee Handbook (or
Enterprise’s Employee Handbook if the Company has none) without first obtaining
results satisfactory to the Employee, in his reasonable discretion.

                    (b)     In any dispute which is finally resolved through
arbitration or in a court of competent jurisdiction, the prevailing party (as
defined below) shall be entitled to reimbursement for all reasonable attorneys’
fees and witness expenses, and in the case of arbitration, all fees and expenses
of the arbitrators. The “prevailing party” shall be determined by the court or
arbitrator, as appropriate.

[The remainder of this page is intentionally blank.  The next page is the
signature page.]

12




          THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first stated above.

 

MILLENNIUM BROKERAGE GROUP, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

________________________________________________

 

______________________________, Individually

13